                  Case 1:21-cv-00491-SAB Document 3 Filed 03/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     SHELLY LYNNETTE VICK,                                Case No. 1:21-cv-00491-SAB
11
                      Plaintiff,                          ORDER DENYING APPLICATION TO
12                                                        PROCEED IN FORMA PAUPERIS
             v.                                           WITHOUT PREJUDICE AND REQUIRING
13                                                        PLAINTIFF TO FILE LONG FORM
     COMMISSIONER OF SOCIAL SECURITY,                     APPLICATION
14
                      Defendant.                          (ECF No. 2)
15
                                                          TWENTY DAY DEADLINE
16

17           Shelly Lynnette Vick (“Plaintiff”) filed a complaint on March 24, 2021, challenging a

18 final decision of the Commissioner of Social Security denying his application for disability

19 benefits. Plaintiff did not pay the filing fee in this action and instead filed an application to
20 proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (ECF No. 2.) However, Plaintiff’s

21 application does not demonstrate that he is entitled to proceed without prepayment of fees in this

22 action.

23           In listing sources of income, Plaintiff states her spouse receives $1,690 in monthly Social

24 Security benefits, her spouse earns approximately $1,050 a month from part time work, though

25 only earned approximately $8,500 last year, and that Plaintiff earned $100 last year as a voting

26 poll worker. (ECF No. 2.) Thus, Plaintiff claims between $28,880 and $32,980 in household
27 income. While Plaintiff indicates support of a minor child, based on this amount of income, it

28 does not appear that Plaintiff would be entitled to proceed without prepayment of fees.


                                                      1
                 Case 1:21-cv-00491-SAB Document 3 Filed 03/25/21 Page 2 of 2


 1          In assessing whether a certain income level meets the poverty threshold under Section

 2 1915(a)(1), courts look to the federal poverty guidelines developed each year by the Department

 3 of Health and Human Services. See, e.g., Lint v. City of Boise, No. CV09-72-S-EJL, 2009 WL

 4 1149442, at *2 (D. Idaho Apr. 28, 2009) (and cases cited therein). The 2021 Poverty Guidelines

 5 for the 48 contiguous states for a household of three is $21,960.00. 2021 Poverty Guidelines,

 6 https://aspe.hhs.gov/2021-poverty-guidelines (last visited March 25, 2021).                      Plaintiff’s

 7 application does not provide sufficient information for the Court to conclude that she is entitled

 8 to proceed in this action without prepayment of fees. Accordingly, the Court will order Plaintiff

 9 to complete and file an Application to Proceed in District Court Without Prepaying Fees or Costs

10 (Long Form) – AO 239.           If Plaintiff is unwilling to complete and submit the long form

11 application, Plaintiff must pay the filing fee in full.

12          Accordingly, IT IS HEREBY ORDERED that:

13          1.      Plaintiff’s application to proceed in forma pauperis is DENIED without prejudice;

14          2.      The Clerk of the Court is directed to forward an in forma pauperis application

15                  (Long Form) to Plaintiff;

16          3.      Within twenty (20) days of the date of this order, Plaintiff shall either (1) pay the

17                  $402.00 filing fee for this action, or (2) file an application to proceed in forma

18                  pauperis without prepayment of the fee; and

19          4.      If Plaintiff fails to comply with this order, this action shall be dismissed.

20
     IT IS SO ORDERED.
21

22 Dated:        March 25, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28


                                                       2
